                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                      Case No. 17-cr-0221 (WMW)

                             Plaintiff,
                                                                   ORDER
        v.

Jeremy Richard Lundin,

                             Defendant.


       This Court denied Defendant Jeremy Richard Lundin’s motion to vacate his

sentence pursuant to 28 U.S.C. § 2255. (Dkt. 88.) Lundin now moves for a certificate of

appealability. (Dkt. 90.) When a final order is issued in a Section 2255 proceeding, a

“certificate of appealability may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons

addressed in this Court’s March 26, 2020 Order denying Lundin’s Section 2255 motion,

the Court concludes that Lundin has not made a substantial showing of the denial of a

constitutional right. Accordingly, no certificate of appealability shall issue.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Jeremy Richard Lundin’s motion for a certificate

of appealability, (Dkt. 90), is DENIED.



Dated: April 2, 2020                                     s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge
